DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 11/9/21. Claim 23 is new. Claims 1, 3-9 and 11-23 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-9 and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining an RR interval based on a plurality of peaks in the data, determining a confidence level for an accuracy of the RR interval and selecting a processing algorithm based on the confidence level.
 	The limitation of determining the RR interval, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing module” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing module” language, “determining” in the context of this claim encompasses the user manually calculating the RR interval from the sensed data. Similarly, the limitation of determining a confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processing module with a circuit board to perform both the determining and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the other elements of the motion sensor, the light emitter and the light detector are pre-solutional components that only collect data to be provided for the abstract determination. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception 
	
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: modular head portion in claims 1, 9 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 9 and 16 recite “determining an R-wave-to-R-wave interval based on a plurality of peaks in a signal from the one or more light detectors.” Is the “a signal” the same as 
Regarding claim 7, it is unclear if the visual display device and user interface recited is the same or different than the ones recited in claim 1.
Regarding claim 14 and 19, it is unclear if the “a user interface” is the same or different from the one recited in claim 9 and 16 respectively. 
Claims 3-6, 8, 11-13, 15 and 17-18 are rejected because they depend from a rejected base claim.
Claim limitation “modular head portion” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because . The visual display device is considered the structural language for the modular head portion however it is unclear how that structure on its own is configured to removably couple to the strap.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura et al. US 2014/0213858 in view of Vetter et al. US 2012/0190948 and Aoshima et al. US 6,099,478 and Kosuda et al. 2004/0186387 and Renevey et al. US 2015/0238146 and Al-Ali et al. US 2013/0253334.
Regarding claims 1 and 9, Presura discloses a wearable physiological measurement system comprising:
 	a wearable strap coupled to a housing (housing 10) configured to be couplable to an appendage of a user, the wearable strap comprising ([¶34] design is of a watch which has a strap): 
 	one or more light emitters for emitting light toward the user's skin,
 	 one or more light detectors for receiving light reflected from the user's skin ([¶31] uses a PPG sensor which has light emitters and light detectors), and  
 	an electronic circuit board comprising a processing module configured for analyzing data corresponding to the reflected light to automatically and continually determine a sequence of instantaneous heart rate of the user ([¶88] processor 18 determines heart rate); 
 	processing the data using a peak detection algorithm to detect a plurality of peaks associated with a plurality of beats of the user’s hear ([¶40])
 	determining a confidence level for use in selecting how to calculate an instantaneous heart rate from the data corresponding to the reflected light, the confidence level associated with the RR interval ([¶90-93] signal quality is determined and signal quality is considered a measure of confidence. The system switches between two processing modes based on whether the quality is above or below a threshold)

Vetter teaches a monitoring device that uses the RR interval to determine instantaneous heart rate and the heart rate variability ([¶57-63,77] HRV and instantaneous heart rate are determined). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the RR peak interval of Vetter to determine heart rate in the device of Presura in order to offer noise reduction ([¶35]).
	Presura as modified teaches using a peak detection algorithm when the confidence is above a threshold as the peak detection is the default algorithm used. The combination of Presura and Vetter however, does not specifically disclose that when the confidence level is below the predetermined threshold indicative of a less reliable signal the selected processing algorithm is then a frequency analysis algorithm to process the data corresponding to the reflected light or when the confidence level is below the predetermined threshold indicative of a less reliable signal, executing a frequency analysis algorithm to process the data corresponding to the reflected light to determine a second instantaneous heart rate of the user. Aoshima et al. teaches a wearable device that switches to a frequency algorithm to determine heart rate when there is motion present (motion lowers the confidence of the RR interval [¶48] Renevey. When the motion is high the determined heart rate signal, the reciprocal of the RR interval, will be less reliable or have less confidence in the measure) ([C2 L34-37]). Therefore it would have been 
	The combination of Presura, Vetter and Aoshima does disclose a display for displaying an interface and the physiological information ([¶108] Presura. Display 40) but does not specifically disclose a modular head portion configured to removably couple to the strap. Al-Ali, in the same field of endeavor of physiological sensing with an arm mounted device ([FIG9A]), teaches a modular head portion with a display ([¶166] the battery is removable with a display portion from the housing section 1206 which is attached to the armband). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Presura, Vetter and Aoshima with the teachings of Al-Ali in order to reduce the size of the overall housing (¶166). 
Regarding claims 3 and 11, Presura discloses the wearable physiological measurement system wherein the processing module selects the peak detection algorithm or the frequency analysis algorithm regardless of a motion status of the user ([¶90-93] the decision is based on the signal quality). 
Regarding claims 4 and 12, Presura discloses the wearable strap further comprises a motion sensor for detecting a motion of the user ([¶87]) but not that the frequency analysis algorithm processes the data corresponding to the reflected light based on the motion of the user. Kosuda teaches using the motion signal with the processing of the frequency analysis ([¶210]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the motion signal in order to be able to remove some of the effects of the motion signal on the pulse signal ([¶210,268]).
Regarding claims 5, Presura discloses the motion sensor is an accelerometer ([¶87]). 
Regarding claims 6 and 13, Vetter teaches the processing module is further configured to determine a heart rate variability of the user based on the sequence of the instantaneous heart rates ([¶77]). 
Regarding claims 7 and 14, Presura discloses a visual display device configured to render a user interface for displaying the sequence of the instantaneous heart rates of the user ([¶108]). 
Regarding claims 8 and 15, Presura discloses a storage device configured to store the sequence of the instantaneous heart rates and the RR intervals determined by the processing module ([¶103]).
Regarding claim 23, in the combination Al-Ali teaches a modular head portion with a display that displays the physiological information ([¶166]).
 Page 3 of 9 EFS-Web PATENTS App. No. 14/290,065 WHOOP-001-P02
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presura et al. US 2014/0213858 in view of Vetter et al. US 2012/0190948 and Aoshima et al. US 6,099,478 and Kosuda et al. 2004/0186387 and Renevey et al. US 2015/0238146 and Al-Ali et al. US 2013/0253334 and Teixeira US 2012/0022384.
Regarding claims 16, Presura discloses a wearable physiological measurement system comprising:
 	a wearable strap coupled to a housing (housing 10) configured to be couplable to an appendage of a user, the wearable strap comprising ([¶34] design is of a watch which has a strap): 
 	one or more light emitters for emitting light toward the user's skin,
 	 one or more light detectors for receiving light reflected from the user's skin ([¶31] uses a PPG sensor which has light emitters and light detectors), and  

	processing the data using a peak detection algorithm to detect a plurality of peaks associated with a plurality of beats of the user’s hear ([¶40]) 	
determining a confidence level for use in selecting how to calculate an instantaneous heart rate from the data corresponding to the reflected light, the confidence level associated with the RR interval ([¶90-93] signal quality is determined and signal quality is considered a measure of confidence. The system switches between two processing modes based on whether the quality is above or below a threshold)
 	Presura does not specifically disclose determining an R-wave-to-R-wave interval (RR interval) based on the plurality of peaks detected by the peak detection algorithm, executing one or more computer-executable instructions associated with a peak detection algorithm to process the data corresponding to the reflected light to detect a plurality of peaks associated with a plurality of beats of the user's heart.  Vetter teaches a monitoring device that uses the RR interval to determine instantaneous heart rate and the heart rate variability ([¶57-63,77]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the RR peak interval of Vetter to determine heart rate in the device of Presura in order to offer noise reduction ([¶35]).
	Presura as modified does not specifically disclose when the confidence level is below the predetermined threshold indicative of a less reliable signal, executing a frequency analysis algorithm to process the data corresponding to the reflected light to determine a second instantaneous heart rate of the user. Aoshima et al. teaches a wearable device that switches to a 
 	The combination of Presura, Vetter and Aoshima does disclose a display for displaying an interface and the physiological information ([¶108] Presura. Display 40) but does not specifically disclose a modular head portion configured to removably couple to the strap. Al-Ali, in the same field of endeavor of physiological sensing with an arm mounted device ([FIG9A]), teaches a modular head portion with a display ([¶166] the battery is removable with a display portion from the housing section 1206 which is attached to the armband). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Presura, Vetter and Aoshima with the teachings of Al-Ali in order to reduce the size of the overall housing (¶166).
 	The combination of Presura, Vetter, Aoshima and Al-Ali does not specifically disclose the confidence level is based at least in part on a posterior distribution of a parameter space for a human heart rate. Teixeira teaches a probabilistic estimation method for biomedical parameters like heart rate ([¶212]) that determines the confidence based on a posterior distribution ([¶93,98]). Therefore it would have been obvious to one or ordinary skill in the art prior to the time of filing to modify the combination of Presura, Vetter, Aoshima and Al-Ali with the distribution function of Teixeira in order to yield an enhanced output of the original data ([abstract]).
Regarding claim 17, Presura discloses the wearable strap further comprises a motion sensor for detecting a motion of the user ([¶87]) but not that the frequency analysis algorithm processes the data corresponding to the reflected light based on the motion of the user. Kosuda teaches using the motion signal with the processing of the frequency analysis ([¶210]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the motion signal in order to be able to remove some of the effects of the motion signal on the pulse signal ([¶210,268]).
Regarding claims 18, Presura discloses the motion sensor is an accelerometer ([¶87]). 
Regarding claims 19, Presura discloses a visual display device configured to render a user interface for displaying the sequence of the instantaneous heart rates of the user ([¶108]). 
Regarding claims 20, Presura discloses a storage device configured to store the sequence of the instantaneous heart rates and the RR intervals determined by the processing module ([¶103]). Page 3 of 9 EFS-Web PATENTS App. No. 14/290,065 WHOOP-001-P02 
Regarding claims 21 and 22, Presura does not specifically disclose the confidence level is based at least in part on a posterior distribution of a parameter space for a human heart rate. Teixeira teaches a probabilistic estimation method for biomedical parameters like heart rate ([¶212]) that determines the confidence based on a posterior distribution ([¶93,98]). Therefore it would have been obvious to one or ordinary skill in the art prior to the time of filing to combine Presura with the distribution function of Teixeira in order to yield an enhanced output of the original data ([abstract]).
Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. It is not clear from the specification or Applicant’s arguments how the processing algorithm actually provides for the improvement other than the generic statement that is has improved performance. Additionally, it is not clear how the claimed features are an improvement as the prior art of record teaches all the claimed elements. The prior art teaches changing the processing method or algorithm based on the confidence level of the RR interval determination so it appears that the prior art teaches the technical improvement. Additionally, the recited hardware components, specifically, the wearable strap, the light emitters, the light detectors, the processor or processor module and the non-transitory code are all generically recited elements that are routine in the art as shown by the prior art of record. Similarly, none of these elements provide significantly more. The emitters and the detectors perform the pre-solution activity of collecting the physiological data used by the abstract idea. The processor, the code and the processing module amount no more than mere instructions to apply the exception using a generic computer component.
Regarding applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Aoshima teaches that when the motion is high the RR interval, from which the HRV is determined is calculated by FFT. It is shown by Renevey that when motion is high the confidence level of the RR determination is low and Aoshima provides a remedy for this with the FFT calculation or frequency analysis algorithm. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792